DETAILED ACTION

Status of the Claims
The following is a Non-final Office Action in response to amendments and remarks filed 15 June 2022.
Claims 1, 11, 17, and 23 have been amended.
Claims 4-5, 12, 14, and 16 have been cancelled.
Claim 25 has been added.
Claims 1-3, 6-11, 13, 15, and 17-25 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 June 2022 has been entered.
 
Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant’s arguments regarding the prior art rejections have been fully considered but are moot on grounds of new rejections, as necessitated by amendments.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6-11, 13, 15, and 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keren et al. (US PG Pub. 2016/0055490) further in view of Eager et al. (US PG Pub. 2014/0129288).

As per claims 1, 11, and 17, Keren discloses a computer implemented method comprising: at a management system configured to communicate with one or more networks: a apparatus comprising: a network interface unit to communicate with a network; and a processor coupled to the network interface unit and configured to perform: and non-transitory computer readable medium encoded with instructions that, when executed by a processor, are operable to perform (method for determining potentially abusive website, Keren ¶22-¶33; method/system, ¶427; processor, ¶436-¶443):
performing a focused search to find uniform resource identifiers (URIs) of counterfeit products and/or fake assets online based on brand asset terms for an enterprise using social media Bot detection to include collecting #hashtags relevant to brand asset terms on social media posts, collecting a list of users that posted content on the #hashtags, detecting social media Bots among the list of users using keywords from a natural language processing (NLP)-derived dictionary as seeds for detecting and collecting URIs posted by the social media Bots (The analysis of Taken domain and other websites found in the web crawling may use the following information: (a) Web site content—used to identify the use of the website, whether it has slander content, whether it sells products or services of any type (related or unrelated to the brand); (b) Contacts information: (c) DNS server; (d) Whois domain information: registrar, domain status, expiration date, and name servers, contact information for the owner of a domain name or IP, IP and IP location information, web server information, related domain availability, premium domain listings, DNS name servers, DNS records; (e) Analytics data: Page rank, traffic data, traffic rank, SEO index, number of indexed pages in search engines, number of back links, number of outgoing links, is it registered in leading indices, is it registered in social networks and tag websites, how long the domain is registered, until when is it registered, registrar source (black hat/white hat), which technology the website is built in (flash, html etc.), Alexa rank, subdomain information, Keren ¶322; domain list manager, crawler, natural language processing tokenizer, ¶402-¶404; see also ¶416-¶417 discussing the concept of data sources and domain name database created); 
performing a search for adjacencies of blacklist URIs of counterfeit products and/or fake assets online by crawling domains of backlinks to the blacklist URIs to find additional URIs of counterfeit products and/or fake assets online that are related to the blacklist URIs (number of outgoing and back links, Keren ¶322 and ¶392; see also discussion parking a domain, domain forwarding, ¶257-¶258); 
adding the URIs and the additional URIs to a URI list (domain name database created, Keren ¶416-¶417); 
classifying, by a machine learning classifier, each URI on the URI list as one of a blacklist URI of counterfeit products and/or fake assets online, and a whitelist URI of authentic products and/or assets online that are not counterfeit or fake (A Pattern Recognition module 203 may operate based on information collected through other services (such as the WHOIS content, web crawler, IP finder, etc.), to identify and/or classify patterns among infringing websites in order to recognize repeating infringements methods, Keren ¶119; finding violating domain names, classifying, ¶385; supervised learning techniques, ¶400); 
While Keren is able to determine potentially abusive websites and automatically send cease and desist orders, prepare legal action, notify ISPs (Keren ¶159-¶160, ¶235, ¶293, ¶329), Keren does not expressly disclose removing access to counterfeit and/or fake assets online revealed by the focused search, the search for adjacencies, and classifying.
However, Eager teaches removing access to counterfeit and/or fake assets online revealed by the focused search, the search for adjacencies, and classifying (Depending on a type of an unapproved product source 122, the channel protection system 118 may flag the product source for additional monitoring, may transmit a notification to the manufacturer, may perform automated actions to shut down the product source, and/or the like. Such actions may be taken by the channel protection system 118 in response to detecting a pattern of online commerce for a product that triggers an alert or matches thresholds established by the manufacturer, such as the detection of an unlicensed distributor, the detection of irregular transactions, the detection of counterfeit advertising, and/or the like. In some embodiments, the channel protection system 118 may use data mining techniques and secure access to information respecting online commerce to provide coverage of potential counterfeit channels in advance of illegal or unwanted commercial activity. In some embodiments, the channel protection system 118 may provide information to the manufacturer and/or the product source for the efficient negotiation of commercially acceptable terms, for informed civil or criminal prosecution, or for the regular enforcement of manufacturer policies for the sale of its products online, Eager ¶30).
The Keren and Eager references are analogous in that both are directed towards/concerned with identifying potentially abusive websites that sell counterfeit goods or products.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Eager’s method of performing automated actions when a counterfeit website is located in Keren’s system to improve the system and method with reasonable expectation that this would result in a an anti-fraud management system that is able to take actions against the websites determined to be selling counterfeit goods or products.  
The motivation being that consumers, product manufacturers, and product vendors alike recognize the debilitating effects of fraudulent e-commerce. To that end, all would recognize the value of and benefit from a system that provides reports on electronic commerce, identifies participants in potentially fraudulent transactions, allows selective notification and open vetting of distributors to the buying public, and enforcement to eliminate or deter fraud (Eager ¶4). 

As per claim 2, Keren and Eager disclose as shown above with respect to claim 1.  Keren further discloses wherein: classifying further includes classifying each URI on the URI list as an undetermined URI of products and/or assets online when classifying is unable to classify a URI on the URI list as either a blacklist URI or a whitelist URI; and the search for adjacencies further includes performing the search for adjacencies of undetermined URIs resulting from classifying to identify additional URIs of counterfeit products and/or fake assets online to be added to the URI list for classifying (whitelist of legitimate websites, Keren ¶156; risk websites, ¶161; For example, the mere detection of such cross-brand pattern, may by itself be used as for further processing and/or analysis by the system; for example, to increase a risk score of each one of the abusing websites that belong to this pattern, or to change their status from “possibly abusing” to “certainly abusing”. Additionally, the system may notify the brand owner (e.g., one of the multiple brand owners that are involved in the cross-brand infringement; or some of them, or all of them) about the detected cross-brand infringement, and may thus enable cooperation among such multiple brand-owners in their subsequent operations (e.g., legal steps, cease-and-desist notifications, DRP complaints, negotiation to purchase, taken-down notices, or the like). This may provide multiple benefits to the cooperating brand-owners, for example, reduction in costs for taking enforcement action; presenting a “unified” stand of multiple brand-owners against a common cross-brand infringer; and an improved ability to prove in a legal process that the abusing websites are indeed abusive in their nature as they infringe on multiple different brands and not only on a single brand. Other benefits may arise from this unique feature of the system, ¶213) (Examiner interprets the risk websites listed to be the blacklist).

As per claims 3, 13, and 19, Keren Eager disclose as shown above with respect to claims 1, 11, and 17.  Keren further discloses performing web crawling of each URI found by the focused search and the search for adjacencies; and adding the URIs resulting from the web crawling to the URI list, such that classifying includes classifying each URI resulting from the focused search, the search for adjacencies, and the web crawling (number of outgoing and back links, Keren ¶322 and ¶392).

As per claim 5, Keren and Eager disclose as shown above with respect to claims 1 and 11. Keren further discloses discovering includes crawling domains of the backlinks to find at least some of the additional URIs (number of outgoing and back links, Keren ¶322 and ¶392).

As per claim 6, Keren and Eager disclose as shown above with respect to claim 1.  Keren further discloses wherein the search for adjacencies includes: identifying a list of domains that are selling counterfeit products and/or fake assets online based on the blacklist URIs; generating new domains from the list of domains; performing domain name system (DNS) queries against the new domains; and determining whether the new domains are for counterfeit products and/or asset, and if the new domains are for counterfeit products, using the new domains as at least some of the additional URIs (method for determining potentially abusive website, Keren ¶22-¶33; the Owned domain names info may include: current usage (domain portfolio utilization); currently unused—recommended for self-monetization; current security measure used; indication of having inaccurate contact data (domain contacts accuracy); indication of not having updated DNS servers' definitions (DNS accuracy). The Owned domain name analysis results based on evaluation algorithms may assist in making the following decisions: (a) Domain names at risk—need increased security measure; (b) Relative contribution to brand—help in decision how to better utilize and which to abandon, ¶279; scan of DNS servers, ¶319; monitor/update DNS server records, ¶341).

As per claims 7, 16, and 20, Keren and Eager disclose as shown above with respect to claims 1, 11, and 17.  Keren further discloses wherein the brand asset terms include a product name, a brand name, and a domain name associated with the enterprise (brand, brand name, brand owner, Keren ¶91-¶92).

As per claim 8, Keren and Eager disclose as shown above with respect to claim 1.  Keren further discloses collecting the brand asset terms from predetermined spam email lists and phishing website lists accessible in a database, and from social media sites (existence of a mail server, phishing, Keren ¶199).

As per claim 9, Keren and Eager disclose as shown above with respect to claim 1.  Keren further discloses wherein the focused search includes searching of search engine results generated using Black hat search engine optimization techniques, and searching of targeted social media posts, marketplace search application programming interfaces, spam email lists, and phishing website lists (black hat/white hat, Keren ¶322 and ¶392; determining that a web-site that abuses the brand name, performs at least one of: (a) sells counterfeit merchandise; (b) directs users to a website of a competitor of the brand owner; in response to said determining, increasing the damage score for said web-site, ¶33; different SEO techniques, ¶150).

As per claim 10, Keren and Eager disclose as shown above with respect to claim 1.  Eager further discloses wherein the removing includes intervening against the blacklist URIs to remove access to the blacklist URIs (Depending on a type of an unapproved product source 122, the channel protection system 118 may flag the product source for additional monitoring, may transmit a notification to the manufacturer, may perform automated actions to shut down the product source, and/or the like. Such actions may be taken by the channel protection system 118 in response to detecting a pattern of online commerce for a product that triggers an alert or matches thresholds established by the manufacturer, such as the detection of an unlicensed distributor, the detection of irregular transactions, the detection of counterfeit advertising, and/or the like. In some embodiments, the channel protection system 118 may use data mining techniques and secure access to information respecting online commerce to provide coverage of potential counterfeit channels in advance of illegal or unwanted commercial activity. In some embodiments, the channel protection system 118 may provide information to the manufacturer and/or the product source for the efficient negotiation of commercially acceptable terms, for informed civil or criminal prosecution, or for the regular enforcement of manufacturer policies for the sale of its products online, Eager ¶30).

As per claim 21, Keren and Eager disclose as shown above with respect to claim 1. Eager further teaches wherein the focused search further includes performing search engine optimization (SEO) by: finding search engine keywords for authentic brand assets; extending the search engine keywords by adding to them words from an extension dictionary and making minor mutations of brand names, to produce extended keywords; and using the extended keywords, searching search engines to find URIs of counterfeit domains (the research engine 208 is configured to build queries for product sources based on product records from the product data store 204, and to store raw gathered resources in the gathered resource data store 206. In some embodiments, the profile generation engine 218 is configured to process the gathered resources from the gathered resource data store 206 to create profiles of detected product sources, and to store the profiles in the source profile data store 216. In some embodiments, the price evaluation engine 210, the magnitude evaluation engine 214, and the presentation evaluation engine 220 are configured to review the source profiles in the source profile data store 216, and to analyze pricing information, sales volume information, and product presentation information, respectively, Eager ¶34; generates queries for information found on the product, ¶38; the research engine 208 executes the set of queries using one or more search engines to obtain a set of gathered results. One of ordinary skill in the art will recognize that the one or more search engines may include general search engines such as Bing (provided by Microsoft Corporation), Google (provided by Google, Inc.), ¶39; the definition of the information resource includes instructions for obtaining particular pieces of information from the associated gathered resources, such as pricing information, volume information, distributor names, product images, product descriptions, titles, contact information, advertised payment methods, and/or the like. In some embodiments, the definition of the information resource may include parsing rules that describe the expected format of the associated gathered resources and/or otherwise enable the profile generation engine 212 to obtain the particular pieces of information from the associated gathered resources. In some embodiments, the profile generation engine 212 may be configured to retrieve particular pieces of information without the benefit of parsing rules, such as by using default assumptions for particular types of content (e.g., larger than normal text may be considered a title, numeric strings with currency characters ("$", "", ".English Pound.", " ", etc.) may be considered pricing information, and/or the like). However, if parsing rules are included in the definition of the information resource, ¶42).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Eager’s method of researching the search aspects product sources in Keren’s system to improve the system and method with reasonable expectation that this would result in a an anti-fraud management system that is able to take actions against the websites determined to be selling counterfeit goods or products.  
The motivation being that consumers, product manufacturers, and product vendors alike recognize the debilitating effects of fraudulent e-commerce. To that end, all would recognize the value of and benefit from a system that provides reports on electronic commerce, identifies participants in potentially fraudulent transactions, allows selective notification and open vetting of distributors to the buying public, and enforcement to eliminate or deter fraud (Eager ¶4). 

As per claim 22, Keren and Eager disclose as shown above with respect to claim 1. Keren further discloses wherein the social media Bot detection further includes recursively crawling the URIs posted by the social media Bots (automatic scan, update data and metrics, Keren ¶98).
Furthermore, one of ordinary skill, at the time of filing, would have found it obvious to repeat the processes in claims 1, 11, and 17 for crawling for additional URIs because duplication is obvious, MPEP 2144.04.VI.B. The duplication of parts (or steps) has no patentable significance unless a new and unexpected result is produced. Examiner finds no evidence that performing the processes in claims 1, 11, and 17 for additional URIs would produce new and unexpected results as compared to performing the processes in claims 1, 11, and 17 for only a first crawling.

As per claim 24, Keren and Eager disclose as shown above with respect to claim 1.  Keren further discloses prior to removing, repeating (i) the search for adjacencies using blacklist URIs resulting from classifying, (ii) adding, and (iii) classifying, to cause the URI list, a number of blacklist URIs, and a number of whitelist URIs to expand (automatic scan, update data and metrics, Keren ¶98).
Furthermore, one of ordinary skill, at the time of filing, would have found it obvious to repeat the processes in claims 1, 11, and 17 for additional URIs because duplication is obvious, MPEP 2144.04.VI.B. The duplication of parts (or steps) has no patentable significance unless a new and unexpected result is produced. Examiner finds no evidence that performing the processes in claims 1, 11, and 17 for additional URIs would produce new and unexpected results as compared to performing the processes in claims 1, 11, and 17 for only a first set of URIs for a brand.

As per claim 23, Keren and Eager disclose as shown above with respect to claim 1.  Keren further discloses wherein using the keywords from the NLP-derived dictionary includes tokenization of enterprise digital assets, including authentic marketing websites, as seeds for the social media Bot detection (natural language processing tokenizer, Keren ¶402-¶404).

As per claim 25, Keren and Eager disclose as shown above with respect to claim 1.  Keren further discloses automatically repeating multiple interrelated loops including (i) a first loop that includes classifying, performing the search for adjacencies, adding, and crawling, and (ii) a second loop that includes classifying, adding the blacklist URIs to network threat data, and analyzing the network threat data to complement the URI list from the URI list for classifying, such that automatically repeating improves removing access to the counterfeit products and/or fake assets online revealed by the multiple interrelated loops (The crawler then turns to the each URL found, downloads the page and looks for URLs in that page, in a recursive or iterative manner, and so on. The scan process is performed cyclically, so that when the crawler finishes processing all the domain names in the existing domain names list, it goes back to the beginning of the list and searches through the list again, in a recursive or iterative manner. The system optionally performs multiple scans of web-sites simultaneously through multiple servers, Keren ¶155; constantly or continuously monitored, ¶280; recursive or iterative crawling, ¶291).
Furthermore, one of ordinary skill, at the time of filing, would have found it obvious to repeat the processes in claims 1, 11, and 17 for additional URIs because duplication is obvious, MPEP 2144.04.VI.B. The duplication of parts (or steps) has no patentable significance unless a new and unexpected result is produced. Examiner finds no evidence that performing the processes in claims 1, 11, and 17 for additional URIs would produce new and unexpected results as compared to performing the processes in claims 1, 11, and 17 for only a first set of URIs for a brand or for a first time for a brand.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629